Exhibit STRATEGIC DIAGNOSTICS INC. RESTRICTED STOCK GRANT AGREEMENT THIS RESTRICTED STOCK GRANT AGREEMENT (the “Agreement”) is dated as of , 20xx (the “Date of Grant”), by and between Strategic Diagnostics Inc., a Delaware corporation (the “Company”), and (the “Grantee”). RECITALS WHEREAS, the Company desires to employ the Grantee and the Grantee desires to become employed by the Company; and WHEREAS, the Board of Directors of the Company (the “Board”) has decided to grant restricted stock to the Grantee in connection with his acceptance of employment with the Company and as an inducement for the Grantee to promote the best interests of the Company and its stockholders; and WHEREAS, the Company maintains the Strategic Diagnostics Inc. 2000 Stock Incentive Plan, as amended through May 12, 2009 (the “Plan”); and WHEREAS, this restricted stock grant is made in accordance with the Plan and subject to the terms and conditions set forth hereinafter and in the Plan; and WHEREAS, except as specifically indicated otherwise, all references in this Agreement to the “Board” shall be deemed to refer to the Compensation Committee. NOW, THEREFORE, in consideration of the foregoing, and of the mutual provisions and covenants contained herein and for other good and valuable consideration, the receipt of which is hereby acknowledged, the Company and the Grantee, intending to be legally bound, hereby agree as follows: 1.
